Citation Nr: 0409334	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-00 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased apportionment of the veteran's VA 
disability compensation benefits for C.D.C., the veteran's 
minor child.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from June 1979 to August 
1980.  The appellant is the mother of C.D.C., who is one of 
the veteran's children.  The appellant brings this claim on 
the behalf of the child C.D.C.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the United 
States Department of Veterans' Affairs (VA).  In that 
decision, the RO denied the appellant's claim for an increase 
in the apportionment of the veteran's benefits for the child, 
C.D.C.


REMAND

Because this appeal involves an apportionment of the 
veteran's VA compensation benefits, it is a "simultaneously 
contested claim", which is defined as the situation in which 
the allowance of one claim results in the disallowance of 
another claim involving the same benefit or the allowance of 
one claim results in the payment of a lesser benefit to 
another claimant.  38 C.F.R. § 20.3(p) (2003).  

The appellant was afforded a hearing before the undersigned 
at the RO in October 2003.  Notice of the hearing was not 
provided to the veteran.  Pursuant to 38 C.F.R. § 20.713 
(2003), if a hearing is scheduled for any party to a 
simultaneously contested claim, the other contesting 
claimants and their representatives, if any, will be notified 
and afforded an opportunity to be present.  The appellant 
will be allowed to present opening testimony and argument.  
Thereafter, any other contesting party who wishes to do so 
may present testimony and argument.  The appellant will then 
allowed to opportunity to present testimony and argument in 
rebuttal.  Cross examination will not be allowed.  

VA is also obligated to send the veteran a copy of the 
statement of the case, and inform him of the contents of the 
appellant's substantive appeal.  38 C.F.R. §§ 19.101, 19.102 
(2003).  There is no indication that the veteran has been 
provided with this information.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126) and 
amended by Pub. L. 108-183, 117 Stat. 2651 (Dec. 16, 2003); 
requires that VA provide notice to claimants of the evidence 
needed to substantiate their claims, the evidence they are 
responsible for obtaining, and the evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  As part of 
this notice VA will inform claimants to submit evidence in 
their possession.  38 C.F.R. § 3.159(b) (2003).  The 
appellant has not yet received the specific notice required 
by the VCAA.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The appellant and the veteran should 
be provided VCAA notice letters.

2.  The veteran and his representative 
should be furnished with a copy of the 
statement of the case, and the contents 
of the appellant's substantive appeal.

3.  Because the veteran was not given an 
opportunity to be present at the October 
2003 hearing, the RO should provide the 
veteran and his representative with an 
opportunity to testify at a hearing in 
accordance with 38 C.F.R. § 20.713 
(2003).  If the veteran requests a 
hearing, the appellant should be notified 
of the hearing and her right to attend 
and offer evidence and testimony.

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




